United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
FOTOHAUS, LLC §
v. ; CIVIL ACTION NO. 3:20-CV-2049-S-BN
ADVANCED PLAN FOR HEALTH,
LLC, et al. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation
in this case [ECF No, 21]. No objections were filed. The District Court reviewed the proposed
findings, conclusions, and recommendation for plain error. Finding none, the Court ACCEPTS
the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

SO ORDERED.

SIGNED June 30, 2021.

Llu

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

 

 
